Citation Nr: 1223758	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-19 899	)	DATE
	)
  )

Received from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for loss of teeth, to include as secondary to service-connected epilepsy, for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO in St. Louis, Missouri denied service connection for loss of teeth, to include as secondary to service-connected epilepsy, for compensation purposes.  (Eligibility for dental treatment had previously been established.)  In July 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in New York, New York, which has certified the appeal to the Board.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A March 2011 letter informed him that his hearing was scheduled for April 2011.  However, in correspondence received in April 2011, the Veteran, in effect, cancelled his hearing request.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision on the issue on appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw from appeal the outstanding claim for service connection for loss of teeth, to include as secondary to service-connected epilepsy, for compensation purposes.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the issue of service connection for loss of teeth, to include as secondary to service-connected epilepsy, for compensation purposes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In June 2012, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw from appeal the outstanding claim for service connection for loss of teeth, to include as secondary to service-connected epilepsy, for compensation purposes.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the matter, and it must be dismissed.







					(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


